Title: To George Washington from Benjamin Stoddert, 16 December 1780
From: Stoddert, Benjamin
To: Washington, George


                        
                            Sir,
                            War Office Decr 16th 1780
                        
                        The Board have the honor to inclose resolutions of Congress of the 25th Ulto. I have the honor to be with the
                            highest respect Your Excellency’s most Obt most Hble Servt
                        
                            Ben. Stoddert Secy
                        
                    